Citation Nr: 1814625	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-37 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Jackson, Counsel






INTRODUCTION

The Veteran served on active duty from March 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the VA Pension Management Center in St. Paul, Minnesota. Jurisdiction over this appeal now lies with the RO in Seattle, Washington.

In his October 2014 Substantive Appeal, the Veteran requested a Board hearing at the RO. His hearing was scheduled for January 2018; however, he withdrew his hearing request in December 2017. 38 C.F.R. § 20.703(e).

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran served on active duty from March 1955 to November 1957. 

2. The Veteran did not serve on active duty during a time of war.

CONCLUSION OF LAW

The criteria for non-service-connected pension benefits have not been met. 
38 U.S.C. §§ 1521, 1522, 5107 (2012); 38 C.F.R. §§ 3.3, 3.102 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will award non-service-connected disability pension benefits to a wartime veteran who has the requisite service and who is permanently and totally disabled. Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, or aged 65 or over; and (3) meets the net worth requirements under 
38 C.F.R. §§ 3.274, 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate. 38 U.S.C. §§ 1521, 1522; 38 C.F.R. §§ 3.3, 3.23. 

 The "period of war" for the Korean Conflict is the period beginning on June 27, 1950, and ending on January 31, 1955, inclusive. 38 C.F.R. § 3.2(e). 

Despite the Veteran's contentions, the preponderance of the evidence is against a finding that the Veteran has the requisite wartime service. The evidence establishes that the Veteran served on active duty between March 1955 and November 1957. This time period is not included within the definition of a "period of war."  

The Veteran has not provided any documentation indicating that he has the requisite wartime service and personnel records on file do not indicate that the Veteran had the requisite wartime service during the Korean Conflict. He seems to allege that the statutorily defined dates for requisite wartime service for the Korean Conflict are capricious and discriminatory against all Veterans that served subsequent to the Korean Conflict and during the Vietnam Era. The Board points out that the Veteran also did not have requisite war time service during the Vietnam Era as the "period of war" for the Vietnam Era is the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive.

The evidence establishes that the Veteran served on active duty between March 1955 and November 1957. Therefore, the evidence demonstrates that the Veteran's active service did not take place during a period of war as specified by law. Thus, the Veteran does not meet the basic eligibility requirements for non-service-connected pension benefits and his claim must be denied. 38 U.S.C. § 1521(j); 38 C.F.R. § 3.3.


ORDER

Entitlement to non-service-connected pension benefits is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


